Title: Hezekiah Niles to Thomas Jefferson, 24 December 1816
From: Niles, Hezekiah
To: Jefferson, Thomas


          
            Hon. Sir.
            Balt. Dec 24. 1816
          
          Assured that it will afford you pleasure to notice any improvement in what, perhaps, may be called the household arts, I enclose a small piece of a preparation just offered for sale in our city for the purpose of clarifying coffee, as well as wines & other liquors. I have tried it for the former, And it completely answers the purpose—a piece an inch square is the quantity for a gallon, dropped into the boiler at the time of drawing it off the fire.
          The inventor, as he claims himself to be, says “this menstruum may be compounded of all animal & vegitable mucilages”—but its  nature will appear evident to you.
          
            Very respectfully,
            H Niles
          
        